Order unanimously reversed on the law, motion denied, indictment reinstated and matter remitted to Monroe County Court for further proceedings on the indictment. Memorandum: In 1987 defendant was held for the Grand Jury on a charge of criminal possession of a controlled substance in the third degree. On October 20, 1987 defendant waived indictment and pleaded guilty to attempted criminal possession of a controlled substance in the third degree on a superior court information.
In 1989 defendant was indicted for criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]), i.e., possessing a firearm after having been previously convicted of a crime. The predicate crime was the offense to which defendant pleaded guilty in 1987.
Relying on our decision in People v Menchetti (154 AD2d 886), County Court dismissed the indictment because it was "not supported by a jurisdictionally valid crime.” Subsequently, the Court of Appeals reversed our decision (People v Menchetti, 76 NY2d 473). As a consequence, the superior court information on which defendant entered a plea was not jurisdictionally defective, as conceded by defendant, and the indictment herein is reinstated. (Appeal from order of Monroe County Court, Maloy, J.—dismiss ? indictment.) Present—Dillon, P. J., Doerr, Denman, Green and Lowery, JJ.